Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the CON application No. 17/445,623 filed on August 23, 2021.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Claim Objections
4.	Claims 25, 31-32 are objected to because of the following informalities:
The following quoted claim to be recited as follows to make corrections and/or to avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as underlined:
Claim 25 (As interpreted). The optical sensor device of claim 21, wherein the first spacer layer is deposited onto the mirror.
Claim 31 (As interpreted). An optical sensor device, comprising:
a substrate including a set of optical sensors;
a mirror deposited onto the set of optical sensors,
the mirror being a metal-based reflector layer; and
a spacer layer
Claim 32 (As interpreted). The optical sensor device of claim 31,
wherein the set of optical sensors includes a plurality of columns of optical sensors, and
wherein a column

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 21-22, 25-26, 29, 31, 33-35 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as¶ being anticipated by Kokubun (2013/0240708 A1).
Regarding independent claim 21, Kokubun teaches an optical sensor device (Fig. 6), comprising:
a substrate (10, para [0024]) including a set of optical sensors (11r, 11g, 11b, para [0024]); 
a mirror (21r-1, para [0031]) deposited onto the set of optical sensors (11r, 11g, 11b),
the mirror (21r-1) being a metal-based reflector layer (TiO2, para [0031] is well known reflective material); and
a first spacer layer (22r-1, para [0031] silicon oxide/SiO2) disposed over all optical sensors (11r, 11g, 11b) in the set of optical sensors (11r, 11g, 11b); and 
a second spacer layer (26r called control layer, para [0032]) is disposed over less than all optical sensors (11r, 11g) in the set of optical sensors (11r, 11g, 11b).
Regarding claim 22, Kokubun teaches wherein (Fig. 6), the mirror (21r-1) is configured to permit a portion light directed toward the set of optical sensors (11r, 11g, 11b) to pass through the mirror (21r-1) toward the optical sensors (11r, 11g, 11b) (this is a functional limitation).
Regarding claim 25, Kokubun teaches wherein (Fig. 6), the first spacer layer (22r-1) is deposited onto the mirror (21r-1).
Regarding claim 26, Kokubun teaches wherein (Fig. 6), the second spacer layer (26r) is deposited onto a portion of the first spacer layer (22r-1).
Regarding claim 29, Kokubun teaches wherein (Fig. 6), the second spacer layer (26r) covers an edge (left edge) of the first spacer layer (22r-1) and the mirror (21r-1).
Regarding independent claim 31, Kokubun teaches an optical sensor device (Fig. 6), comprising:
a substrate (10, para [0024]) including a set of optical sensors (11r, 11g, 11b, para [0024]);
a mirror (21r-1, para [0031]) deposited onto the set of optical sensors (11r, 11g, 11b),
the mirror (21r-1) being a metal-based reflector layer (TiO2, para [0031] is well known reflective material); and
a spacer layer (22r-1, para [0031] silicon oxide/SiO2) of a spacer portion deposited onto the mirror (21r-1).
Regarding claim 33, Kokubun teaches wherein (Fig. 6), further comprising:
a different spacer layer (26r) that covers less than all optical sensors (11r, 11g, 11b) in the set of optical sensors (11r, 11g, 11b).
Regarding claim 34, Kokubun teaches wherein (Fig. 6), further comprising:
a different spacer layer (26r) that covers an edge (left edge) of the spacer layer (22r-1) and the mirror (21r-1).
Regarding independent claim 35, Kokubun teaches a device, comprising (Fig. 6):
a substrate (10, para [0024]) including a set of sensor elements (11r, 11g, 11b, para [0024]); 
a mirror layer (21r-1, para [0031]) disposes on the substrate (10); 
a first spacer layer (22r-1, para [0031] silicon oxide/SiO2) disposed onto the mirror layer (21r-1); and 
a second spacer layer (26r called control layer, para [0032]) disposed onto a portion of the first spacer layer (22r-1) and covering a subset of the set of sensor elements (11r, 11g),
wherein the subset of the set of sensor elements (11r, 11g) is less than all sensor elements (11r, 11g, 11b) in the set of sensor elements (11r, 11g, 11b).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kokubun (2013/0240708 A1) as applied to claim 21 above, and further in view of Meijer et al. (2012/0092666 A1).
Regarding claim 30, Kokubun teaches all of the limitations of claim 21 from which this claim depends.
Kokubun is not explicitly disclosing wherein, the metal-based reflector layer comprises silver.
Meijer et al. teaches wherein (Fig. 4B), the metal-based reflector (410) layer comprises silver (para [0052]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Meijer et al., to substitute the titanium oxide material of Kokubun and modify the structure, in order to having higher transmission values of the selected light component and tuning the selectivity of the interference filter within a wider range of wavelengths (¶9).

13.	Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubun (2013/0240708 A1) as applied to claim 21 above, and further in view of Hoppel et al. (2013/0187183 A1).
Regarding claim 23, Kokubun teaches all of the limitations of claim 21 from which this claim depends.
Kokubun is not explicitly disclosing wherein, further comprising:
a material coated onto the mirror, the material being configured to reduce oxidization of the mirror.
Hoppel et al. teaches wherein (Fig. 1P upside down) wherein (Fig. 1P), further comprising:
a material (5 ZnO, para [0045]) coated onto the mirror (4, para [0045]), the material (5) being configured to reduce oxidization of the mirror (this is a functional limitation).

    PNG
    media_image1.png
    276
    555
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply zinc-oxide layer as taught by Hoppel et al., and modify the structure of Kokubun, because of the properties of the zinc-oxide layer which has been widely used for sensing applications, it’s highly sensitive to the chemical environment, and exhibits anti-corrosive and more.
Regarding claim 24, Kokubun and Hoppel et al. teach all of the limitations of claim 23 from which this claim depends.
Hoppel et al. teaches a certain thickness (vertical height- per the figure shown in claim 23) of the zinc-oxide-based material. Even Hoppel et al. does not explicitly disclose the range of 0.5 nanometers (nm) to 24 nm in thickness.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select the range of the thickness is between 0.5 nm to 24 nm, to optimize the device performance. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed roughness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen roughness or upon another variable recited in a claim, the Applicant must show that the chosen thickness is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).


Allowable Subject Matter
14.	Claims 27-28, 32, 36-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 27, recites “17....
wherein the set of optical sensors includes a plurality of columns of optical sensors”.
Regarding claim 32, recites “17....
wherein the set of optical sensors includes a plurality of columns of optical sensors, and
wherein a column of the plurality of columns of optical sensors includes two or more optical sensors”.
Regarding claim 36, recites “17....
further comprising:
a frame disposed onto a portion of the substrate”.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819